Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

 	Claims 21-28, 31, 34-36, 38, 40-41, 43-45, and 48-50 are canceled.

	This application is in condition for allowance except for the presence of claims 21-28, 31, 34-36, 38, 40-41, 43-45, and 48-50, directed to an invention nonelected without traverse. Accordingly, claims 21-28, 31, 34-36, 38, 40-41, 43-45, and 48-50 have been canceled.  MPEP 821.02


Reasons for Allowance
	Claims 1-6, 8-11, 13, 15-20, and 51-52 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Steer (US 4232672 A); and Alexander (US 2008/0269698 A1).  	As to claim 1, Steer discloses an ostomy appliance with a gas release valve [Abstract, lines 1-2], comprising:

    PNG
    media_image1.png
    319
    665
    media_image1.png
    Greyscale

             	(a) an ostomy appliance [Abstract, line 2] annular wall 18 of ostomy wafer/base 40 Fig.1-2 Col.2, lines 36-37]  			forming part of an enclosure for a stoma [as part of base/wafer 40 enclosing stoma Col.1, lines 56-58]; and  			having (a)(i) a first aperture 42 [hole 42 Fig.1-2] passing through said sidewall 18 Fig.1-2 [Col.2, lines 37-38];
 		(b) a passive filter 30 [filter material within filter compartment 30 Col.2, lines 47-51, 30 comprising a filter and front 32, rear 34, and lateral 36/38 walls Col.2, lines 34-36 and an exterior top opening Col.2, lines 46-47];  			for release of gas [for gas to pass through filter in compartment 30 Fig.1-2 Col.3, lines 28-30]; and 	 	(c) a valve member 44/46/50 Fig.1-2 [valve 44 with stem 46 Col.2, lines 41-44, provided in first aperture 42 Col.2, lines 38-41 and control member, push button 50 Col.2, lines 45-47 provided in or top of filter compartment 30 Fig.1 Col.2, lines 33-47]	 crossing through said first aperture 42 [valve 44/stem 46 in 42 Col.2, lines 36-41]; and including:  			(c)(i) a stem 46 Fig.1-2 [Col.2, lines 41-44] positioned to block gas outflow through said first aperture 42 Fig.1-2 [stem 46 in valve 44 in and blocking 42 Col.2, lines 38-41], and  			(c)(ii) a control member, push button 50 Fig.1-2 [Col.2, lines 45-47] operable from the exterior of said ostomy appliance Fig.1,2 [Col.1, lines 53-55] to unblock said first aperture 42 [pushed to unblock/open stopper/valve 44,46 Col.1, lines 53-55 provided in aperture 42 Col.2, lines 36-41 to allow gas flow through aperture 42 to vent gases from the ostomy bag Col.3, lines 24-31].
 	As to claims 51-52, Alexander teaches an ostomy appliance [Abstract] comprising a collapsed bag/pouch as part of the ostomy appliance [0040, lines 2-3].
 	However, as to independent claim 1, Steer and/or Alexander fail to teach or fairly suggest wherein the ostomy appliance comprises:  	a shell configured to be removably attached to an ostomy wafer configured to attach to peristomal skin around a stoma, wherein said shell comprises a lumenal sidewall; 	a first aperture passing through said sidewall between an inner peripheral edge adjacent said stoma and an outer peripheral edge of said sidewall;
 	a pouch attached to said shell;
 	a passive filter comprising a second aperture that does not pass through said luminal sidewall,  	wherein the passive filter allows gas outflow from the stoma to the outside of the ostomy appliance through said second aperture without passing through said first aperture when said first aperture is blocked; and
 	a valve member comprising a stopper and a control member, wherein said stopper crosses through said first aperture and is configured to block gas outflow through said first aperture, and wherein said control member is operable from an exterior of said ostomy appliance to move said stopper and unblock said first aperture.

	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the ostomy appliance of Steer and/or Alexander to provide the above combination of elements, where Steer and/or Alexander fail to teach or suggest this combination.  One of skill would not have been motivated to modify the teachings of Steer and/or Alexander to provide the above combination elements and arrangement including the recited removable shell with luminal sidewall, attached pouch, gas outflow through second aperture without passing through 1st aperture when blocked, and stopper of valve crosses through the 1st aperture, where Steer and/or Alexander fail to teach or fairly suggest providing these elements, and do not provide any motivation to do so.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781